DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed June 15, 2022 has been entered. Claims 13-17 and 19 remain pending in the application.  Applicant’s amendments failed to overcome the previously set forth objections repeated below (see FAI Summary mailed April 15, 2022 “Expanded Discussion/Commentary” line 4). 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
“112” see Fig. 1. 
“120A” and “120B” (notice Specification mentions “120”, but this is not in the drawings) (this problem is repeated for several reference numbers throughout the specification and drawing).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "710" (see [0046]) and "712" (see Fig. 7) have both been used to designate “second cured mixture”.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
The last line of [0040] ends in a fragment. 
Appropriate correction is required.
Response to Arguments
Applicant’s arguments, filed June 15, 2022, with respect to the rejection(s) of claim(s) 13 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ankeney et al. (US 20120126637 A1, hereinafter “Ankeney”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13, 14, 16, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morisco in view of Soderberg (US 20170126087 A1).
Regarding claim 13, Morisco teaches a rotor for an electric machine (“The present invention relates to a rotor or stator of an electrical machine”, [0005]) comprising: 
a core (Fig. 1, 2) comprised of stacked laminations (“The machine component according to the invention, in particular a rotor or stator, has a base body that can be manufactured easily and with little effort using a stack of laminations”, [0012]) that define a pocket (Fig. 1, 6) between a hub portion (Fig 1, radial inner region of rotor 1) and a pole portion (Fig. 1, radially outer region of rotor 1); 

    PNG
    media_image1.png
    618
    467
    media_image1.png
    Greyscale

a first mixture (Fig. 1, 5 on the radial inside of pocket 6) filling a center region, defined as a predetermined distance normal from a centerline that bisects the pocket, of the pocket and including magnetic particles (“The magnetic conductivity is achieved through the soft magnetic properties of the particles. This ensures that the electrical insulation 5 establishes electrical insulation between the base body 2 and the permanent magnet 7, while at the same time a magnetic flux within the electrical machine 3 is not influenced by the electrical insulation 5” [0066]); and 
a second cured mixture (Fig. 1, 5 on the radial outside of the pocket 6), filling a remaining volume of the pocket and including the magnetic particles; and 
a magnet (Fig. 1, 7) disposed between the first and second mixtures.
Morisco does not teach where the mixtures are both cured combination of adhesive and magnetic particles, the first mixture having a first volume ratio and the second mixture having a second volume ratio, wherein the first volume ratio is a predetermined ratio that causes the first cured mixture to achieve a yield strength that is greater than a maximum radial stress caused by rotation of the rotor and an elastic deformation of the first cured mixture at the maximum radial stress is less than a predetermined radial deformation. 
Soderberg teaches a rotor for an electric machine (Fig. 3C, 12) with a cured mixture (“Resin/Plastic components are generally heat cured in an autoclave”, [0268]) 

    PNG
    media_image2.png
    388
    343
    media_image2.png
    Greyscale

of adhesive and magnetic particles (Fig. 3C, 2) (“A metal matrix composite, carbon ceramic or carbon composite or resin composite matrix material amalgamated with magnetic particle clusters in specific locations and concentrations can form for instance a wheel rim with a high proportion of magnetic particles in appropriate regions while maintaining impact resistance and structural integrity in regions designed for primary strength has great advantages over a uniform blend of particles throughout said wheel rim which creates a brittle inefficient structure with inefficient material usage as would be the case with a uniform highly concentrated “costly” blend of magnetic particles throughout the component as used in prior art”, [0265]) (i.e. resin with magnetic particle clusters where examiner notes that resin is an adhesive)
the first mixture having a first volume ratio and the second mixture having a second volume ratio (this is inherent in a mixture of adhesive and magnetic particles)
wherein the first volume ratio is a predetermined ratio that causes the first cured mixture to achieve a yield strength that is greater than a maximum radial stress caused by rotation of the rotor and an elastic deformation of the first cured mixture at the maximum radial stress is less than a predetermined radial deformation (this is inherent as if this were not the case, then the machine would be inoperable because the mixture and magnets would be dislodged from the rotor core) (“Thus, if the rotation of the rotor provides a load at the adhesion region between the magnet 2 and the metal core 3 above the limit of material strength in the joint, the adhesive layer 4 or even the magnet 2 will rupture and hence the magnets 2 will fall off of the metal core 3 and thus impairing the operation of the motor which can lead to serious damages in the safety of the motor”, see Vollrath et al. (US 20150180294 A1), [0003]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the rotor of Morisco by substituting the mixture of Morisco for that of Soderberg. 
This would improve the machine by creating the ability to place the mixture with a greater volume ratio of adhesive in the parts of the machine where greater structural properties were needed and placing the mixture with a greater volume ration of magnetic particles in the part of the machine where greater magnetic properties were needed (see quote from [0265] above). 
Regarding claim 14, Morisco in view of Soderberg teaches the rotor of claim 13. 
Morisco does not teach wherein the first volume ratio is less than the second volume ratio such that the first cured mixture has a greater yield strength than the second cured mixture.
Soderberg teaches wherein the first volume ratio is less than the second volume ratio such that the first cured mixture has a greater yield strength than the second cured mixture (Fig. 3C, 12 the first mixture on the radially outer part has a greater ratio of magnetic particles and the second mixture on the radially inner part has fewer magnetic particles corresponding to greater yield strength). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the rotor of Morisco in view of Soderberg so that the mixture on the radially inner part had a lesser ratio and greater yield strength, while the mixture on the radially outer part had a greater ratio as taught by Soderberg. 
This would make the machine more efficient by concentrating the magnetic particles where they are most needed (“Thus magnetic particles in high concentrations are placed where they are most beneficial, such high concentrations can create, a defined array of magnetic flux locations, flux directions, and pole alignments, and flux paths while regions of the component which do not require strong magnetic fields but which for example require high degrees of structural integrity, eg. ductility, impact resistance, tensile and or compressive or bending strength, weight control, balance and eccentricity control can be formed of a base material highly suited to the requirements of the particular region within said component. This allows the component designer to create a composite integral unit which combines structural integrity as a result of placing specific materials exactly where they are required for purpose and arranging magnetic fields and high intensity flux locations exactly where these are required, without waste of placing magnetic material where it serves little or no useful magnetic purpose but is often detrimental to structural integrity especially important in the case of metal matrix materials where specific metallurgical characteristics are critical to structural integrity”, [0059]). 
Regarding claim 16, Morisco in view of Soderberg teaches the rotor of claim 13.
Morisco does not teach wherein the magnetic particles are an isotropic powder.
Soderberg further teaches wherein the magnetic particles are an isotropic powder (“Anisotropic permanent magnetic particles are favored in the present invention for their ability to generally create higher flux field density than isotropic particles however where complex magnetizing fields are involved the present invention can utilize either anisotropic or isotropic material”, [0180]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the rotor of Morisco in view of Soderberg so that the powder was isotropic as taught by Soderberg.
This would have the advantage of simplifying design by not requiring an extra step to magnetically align the powder. 
Regarding claim 17, Morisco in view of Soderberg teaches the rotor of claim 13.
Morisco does not teach wherein the magnetic particles are an anisotropic powder and grains of the anisotropic powder are aligned.
Soderberg further teaches wherein the magnetic particles are an anisotropic powder and grains of the anisotropic powder are aligned (“These “former disks” can have specifically located and aligned magnetic fields across their surfaces in predetermined patterns forming specific arrays, clusters of anisotropic or isotropic permanently magnetic particles are attracted to the fields and aligned (anisotropic)”, [0263]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the rotor of Morisco in view of Soderberg so that the powder was aligned anisotropic as taught by Soderberg.
Anisotropic powders have the advantage of having generally higher flux densities (see [0180]).
Regarding claim 19, Morisco in view of Soderberg teaches the rotor of claim 13.
Morisco does not teach wherein the adhesive is one of an epoxy, a resin, and a thermoset.
Soderberg further teaches wherein the adhesive is a resin (“Several prior art inventions, which utilize magnetic particles embedded within a resin/plastic binder which may also be fibre reinforced are listed and discussed”, [0013]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the rotor of Morisco in view of Soderberg so that the mixture included resin.
This would have the advantage of making the adhesive mechanically strong. 
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morisco in view of Soderberg and Fujikawa et al. (US 20170187258 A1, hereinafter “Fujikawa”).
Regarding claim 15, Morisco in view of Soderberg teaches the rotor of claim 13.
Morisco does not teach wherein the second volume ratio is at least 60%.
Fujikawa teaches a binder and magnetic powder mixture where the ratio of magnetic powder to binder is at least 60% (“For example, the ratio of the binder to the total amount of the magnet powder and the binder is preferably in the range of 1 to 40% by weight, more preferably in the range of 2 to 30% by weight, while still more preferably in the range of 3 to 20% by weight”, [0076]) (notice the claimed invention defines the ratio as magnetic powder to binder, while Fujikawa defines it in the opposite manner). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the rotor of Morisco in view of Soderberg to have the ratio taught by Fujikawa. 
This would ensure enough magnetic particles where in the second mixture to create a strong magnetic flux effect. 
Citation of Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ankeney et al. (US 20120126637 A1) teaches a rotor topology with permanent magnets (Fig. 3, 120) between mixtures (Fig. 3, 140) that appears very similar to Fig. 6 of the applicant’s disclosure.

    PNG
    media_image3.png
    608
    467
    media_image3.png
    Greyscale

However, the invention of Ankeney et al. teaches away from the currently claimed invention as it forms the core in an alternative manner to the conventional stacking of lamination sheets (“Previous methods of manufacturing rotors having permanent magnets involved using thin laminates of soft magnetic material. Portions of the laminate were cut out so that when the laminates were assembled, the permanent magnets could be inserted through these cut out portions. The use of laminates required that a single material be used to form the support portion of the rotor. Magnetic flux could leak through the bridge material of the laminate. Accordingly, a need exists for alternative permanent magnet rotors and methods of manufacturing the same”, [0003]-[0004]). 
Allowable Subject Matter
The current rejection of claim 13 would be overcome if the claim was amended to more specifically reflect the rotor magnet topologies in Fig. 6 or 7 of the applicant’s disclosure. For example, requiring the mixture to border the shorter sides of the rectangular magnets. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S LEONE whose telephone number is (571)272-4039. The examiner can normally be reached M-F: 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S LEONE/Examiner, Art Unit 2834       

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834